Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
1.	The species election filed February 5, 2021, is acknowledged.  After further consideration of the art and specification, the species requirement has been withdrawn.

2. 	Claims 1-25 are under examination.

Information Disclosure Statement
3.	The information disclosure statements have been considered.


Specification Objections

4.	The specification is objected to because the status of the prior application needs to be updated. 

Claim Objections

5.	Claim 6 is objected to for not ending in a period. 
Appropriate correction is required.


Claim Rejections- 35 USC 112

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Here the claims recite methods that encompass making the antibody produced by a hybridoma cell line 112V8 deposited as ATCC PTA-7219 and the cell line that produces such an antibody.
However, while the specification sets forth the variable region sequences of the antibody designated 112V8, antibodies further comprise constant and hinge regions along with post translational modifications and it is unclear if a cell line which produces an antibody having the exact chemical identity of the antibody produced by the hybridoma cell line denoted as 112V8 is known and publicly available, or can be reproducibly isolated without undue experimentation.  Therefore, a suitable deposit for patent purposes is suggested. Without a publicly available deposit of the above cell line, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed. Exact replication of: (1) the claimed cell line; (2) a cell line which produces the chemically and functionally distinct antibody claimed; and/or (3) the claimed antibody's amino acid or nucleic acid sequence is an unpredictable event. 
For example, very different VH chains (about 50% homologous) can combine with the same VK chain to produce antibody-binding sites with nearly the same size, shape, antigen specificity, and affinity.  A similar phenomenon can also occur when different VH sequences combine with different VK sequences to produce antibodies with very similar properties. The results indicate that divergent variable region sequences, both in and out of the complementarity-determining regions, can be folded to form similar binding site contours, which result in similar immunochemical characteristics. [FUNDAMENTAL IMMUNOLOGY page 242 (William E. Paul, M.D. ed., 3d ed; 1993)], of record. Therefore, it would require undue experimentation to reproduce the antibody produced by the hybridoma denoted as 112V8. 
In this case, the specification discloses at page 2 that an OX40 antibody is produced by a hybridoma cell line denoted as 112V8 (ATCC No. PTA-7219), but the specification lacks any description of the terms of deposit and it is unclear whether antibodies possessing the identical properties of the anti-OX40 antibody 112V8 produced by the hybridoma deposited as PTA-7219 are known and publicly available or can be reproducibly isolated from nature without undue experimentation.  
Because one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed in the absence of the availability of the antibody produced by the hybridoma deposited as PTA-7219, a suitable deposit is required for patent purposes, evidence of public availability of the antibody or evidence of the reproducibility without undue experimentation of the antibodies, is required.
that the deposit of the cell line has been accepted by an International Depository Authority under the provisions of the Budapest Treaty and that all restrictions upon public access to the deposited material will be irrevocably removed upon the grant of a patent on this application is required. This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves these specific matters to the discretion of each State. 
If the deposit of the hybridoma cell line was not made under the provisions of the Budapest Treaty, then in order to certify that the deposit complies with the criteria set forth in 37 CFR 1.801-1.809 regarding availability and permanency of deposits, assurance of compliance is required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number by stating and providing that:
(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request:
(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application:
(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and
(d) provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807); and
(e) the deposits will be replaced if they should become nonviable or non-replicable.
As an additional means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
If a deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the biological material described in the specification as filed is the same as that deposited in the depository, stating that the deposited material is identical to the biological material described in the specification and was in the applicant's possession at the time the application was filed.  See MPEP 2406 and 37 CFR 1.804(b).
In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR 1.801-1.809 for further information concerning deposit practice.

8. 	Claim 23 is rejected under 35 U.S.C. § 112, first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention.
In this case, the specification sets forth that the 112V8 antibody providing the CDRs of claim 1 is a human antibody comprising human CDRs (see example 1), while claim 23 recites that the antibody can be humanized.  The specification does not enable making a humanized antibody from a human antibody because by definition a humanized antibody comprises non-human CDRs (see pages 25 and 26).
Deleting the reference to humanized antibodies in claim 23 would obviate the rejection.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).




10.	Claims 1-25 are rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claims 1-11 of US Patent 8,283,450.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:

Accordingly, the claimed inventions are so substantially similar that the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.



11.	Claims 1-25 are rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claims 1-12 of US Patent 9,475,878.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-12 of US Patent 9,475,878 recite products that can be monoclonal antibodies comprising the CDRs of the hybridoma deposited as PTA-7219 (see e.g., claim 1).  Then the specification of the patent sets forth that the claimed antibody can be used in methods as instantly claimed (see column 4).
Accordingly, the claimed inventions are so substantially similar that the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.


12.	Claims 1-25 are rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claims 1-18 of US Patent 9,969,810.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-18 of US Patent 9,969,810 recite making products that can be monoclonal antibodies comprising the CDRs of the hybridoma deposited as PTA-7219 and cells producing the antibody (see e.g., claim 1 and 13).  Then the specification of the patent sets forth that the antibody can be used in methods as instantly claimed (see column 4).
Accordingly, the claimed inventions are so substantially similar that the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.

Conclusion
13.	No claims are allowed.  Guttman-Yassky et al (JACI, 144(2):482-493, 2019) teach an OX40 antibody that treats autoimmune and inflammatory disorders (see page 482).

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,
Brad Duffy
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
March 5, 2021